Exhibit 10.8

 



Amendment 2 to Exclusive License Agreement between

Checkpoint Therapeutics, Inc. and Dana-Farber Cancer Institute, Inc.

 

This second amendment (“Amendment 2”), made effective as of April 12, 2016
(“Amendment 2 Effective Date”), is between the Dana-Farber Cancer Institute,
Inc., a Massachusetts non-profit organization having offices at 450 Brookline
Avenue, Boston, MA 02215 (“DFCI”), and Checkpoint Therapeutics, Inc., a Delaware
corporation with offices at 3 Columbus Circle, New York, NY 10019 (“CTI”),
collectively the “Parties” with reference to the following:

 

WHEREAS, DFCI and CTI entered into an Exclusive License Agreement made effective
as of March 2, 2015 and amended as of October 5, 2015 (collectively,
“Agreement”) covering intellectual property developed in the laboratory of Dr.
Wayne Marasco at DFCI with respect to PD-L1, GITR and CAIX antibodies;

 

WHEREAS, the Parties now wish to add additional GITR antibodies, know-how and
intellectual property developed in the laboratory of Dr. Wayne Marasco to the
DFCI Technology licensed under the original Agreement, and include additional
fees in consideration thereof;

 

WHEREAS, the Parties hereto agree that this Amendment 2 is hereby made an
integral part of the Agreement, incorporated therein by this reference;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Agreement;

 

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.Schedules 2 (DFCI Know-How) and 4 (DFCI Antibodies) are hereby amended to
include intellectual property, know-how and GITR Antibodies pertaining to DFCI
C2195, developed in the laboratory of Dr. Wayne Marasco, and more specifically
described in Exhibit A, which is incorporated herein by reference and attached
hereto.

 

2.Article 3.2c (Milestone Dates for a Licensed Product Targeting GITR) is hereby
amended to include the following additional diligence milestone:

 

Milestone Achievement Date Developability Assessment One hundred eighty (180)
days from the Amendment 2 Effective Date

 

“Developability Assessment” means in-silico or in-vitro assessment of affinity,
productivity, aggregation, stability, heterogeneity, solubility, viscosity, and
potential for immunogenicity of an antibody sequence or protein included in this
Amendment 2.

 

3.Article 5 (Financial Provisions) is hereby amended to include the following
payments, in consideration of the additional rights granted by DFCI to CTI under
this Amendment 2:

 

a.Amendment Upfront Fee. A non-creditable, non-refundable Amendment Upfront Fee
in the sum of ten thousand U.S. dollars ($10,000) shall be due and payable by
CTI to DFCI upon execution of this Amendment 2.

 

b.Developability Assessment Milestone Payment. Upon conclusion of the one
hundred eighty (180) day Developability Assessment period, CTI shall pay to DFCI
a Milestone Payment in the sum of one hundred thousand U.S. dollars ($100,000)
if CTI elects to continue with research and clinical development of Antibodies
containing any fragment, variant, derivative, or improvement of the novel GITR
antibodies contained hereunder in Exhibit A.

 

1 

 

 

4.Article 10 (Term and Termination) is hereby amended to include the following
termination provision:

 

a.Amendment 2 Termination. Upon conclusion of the one hundred eighty (180) day
Developability Assessment period, if CTI elects not to continue with research
and clinical development of Antibodies containing any fragment, variant,
derivative, or improvement of the novel GITR antibodies contained hereunder in
Exhibit A, this Amendment 2 shall immediately terminate.

 

Except as amended above, all other terms and conditions of the Agreement shall
remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment 2 to be duly
executed by their respective authorized representatives.

 



Dana-Farber Cancer Institute, Inc.   Checkpoint Therapeutics, Inc.              
      By: /s/ Gary M. Sclar   By: /s/ James Oliviero           Name: Gary M.
Sclar, JD   Name:    James Oliviero           Title: Chief Research Business Dev
Officer, Interim   Title: President & CEO           Date: 4/12/16   Date:
4/12/2016

  



2 

 

 

EXHIBIT A

 

DFCI Invention #C2195 entitled “Isolation of new Human Anti-GITR monoclonal
antibodies by phage display”:

 

We used the extensively validated Mehta I/II human antibody-phage display
libraries to pan against human GITR for the purpose of isolating new human
anti-GITR mAbs. We have identified circa 40 antibodies that bind to GITR. Their
DNA and amino acid sequences have been determined, as well as their relative
affinities.

 



3 

 